NOS. 12-14-00074-CR
                                      12-14-00075-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

WALTER SCOTT ROYER,                             §      APPEALS FROM THE 114TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Walter Scott Royer appeals his convictions for obstruction or retaliation and assault on a
public servant. Appellant’s counsel filed a brief in compliance with Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969). We affirm.


                                         BACKGROUND
       Appellant was charged by indictment with obstruction or retaliation and assault on a
public servant. He pleaded “guilty” to both charges and was placed on five years of deferred
adjudication community supervision. Later, the State filed a motion to proceed with adjudication,
alleging that Appellant had violated the terms of his community supervision. After a contested
revocation hearing, the trial court found certain allegations in each case to be true, adjudicated
Appellant’s guilt, and assessed his punishment at imprisonment for eight years and a fine of
$2,000.00 in each case. This appeal followed.
                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Counsel relates that, pursuant to the responsibilities and requirements of the governing
code of professional conduct, he has thoroughly reviewed the record in these cases. Counsel
further relates that his research revealed no arguable, nonfrivolous grounds for reversal in the
trial, judgment, or sentence. In compliance with High v. State, 573 S.W.2d 807, 812 (Tex. Crim.
App. 1978), Appellant’s brief presents a chronological summation of the procedural history of
the case, and contains a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.1 We have considered counsel’s brief and conducted our own
independent review of the record. Id. at 811. We have found no reversible error.
Conclusion
        As required by Anders and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw. See also In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding). We carried the motion for
consideration with the merits. Having done so, we agree with Appellant’s counsel that the appeal
is wholly frivolous. Accordingly, his motion for leave to withdraw is hereby granted, and the
judgments of the trial court are affirmed.
        Appellant’s counsel has a duty to, within five days of the date of this opinion, send a
copy of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35.
Should Appellant wish to seek review of these cases by the Texas Court of Criminal Appeals, he
must either retain an attorney to file a petition for discretionary review on his behalf or he must
file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of this court’s judgment or the date the last timely motion for
rehearing was overruled by this court. See TEX. R. APP. P. 68.2(a). Any petition for discretionary
review must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any
petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas
Rules of Appellate Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.



        1
           Counsel for Appellant has certified that he provided Appellant with a copy of this brief. Appellant was
given time to file his own brief in these causes. The time for filing such a brief has expired, and we have not
received a pro se brief.


                                                        2
Opinion delivered March 25, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 25, 2015


                                         NO. 12-14-00074-CR


                                    WALTER SCOTT ROYER,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0177-10)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             MARCH , 2015


                                         NO. 12-14-00075-CR


                                    WALTER SCOTT ROYER,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0178-10)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.